Citation Nr: 1534012	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1982 to December 1992, from August 20 to September 7, 1999, from October 2001 to July 2002, from February 8 to October 24, 2006, and from April 2008 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

On the VA Form 9, Appeal to Board of Veterans' Appeals, dated in November 2012, the Veteran had requested to appear at a hearing before the Board via live videoconference.  This hearing was scheduled for May 22, 2015.  He failed to appear for this hearing.  When an appellant fails to appear for a scheduled hearing and a request for a postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2014).  Therefore, the Board will proceed to the merits of the Veteran's claims.


FINDINGS OF FACT

1.  Obstructive sleep apnea is not shown to be related to the Veteran's military service.

2.  Erectile dysfunction is not shown to be related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 
The RO's January 2011 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal. 

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Moreover, the RO is not required to obtain an etiological opinion concerning the Veteran's currently diagnosed obstructive sleep apnea and erectile dysfunction.  The Veteran's service treatment records do not show a diagnosis of or treatment for either disorder during his military service.  The Veteran has not alleged that his sleep problems and erectile dysfunction began during service, nor has he alleged that he experienced ongoing sleep problems or erectile dysfunction immediately following his discharge from military service.  The Veteran's first complaints of and treatment for obstructive sleep apnea and erectile dysfunction did not occur until January 2010.  As the record fails to provide any evidence that either of these disorders is related to the Veteran's military service, VA medical examinations of these disorders are not required in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are completely silent regarding any complaints, diagnosis, or treatment of obstructive sleep apnea or erectile dysfunction during his military service.  Between periods of active duty deployment, he was provided health assessments.  On his August 2006, December 2007, November 2008, and March 2009 post-deployment health assessment questionnaires, the Veteran did not identify any deployment-related conditions or concerns involving obstructive sleep apnea and erectile dysfunction.  Furthermore, the Veteran did not check the box indicating that he experienced problems sleeping or that he still felt tired after sleeping.

Post-service private treatment records reveal that the Veteran was initially recommended for a sleep study in January 2010 after he complained of being constantly fatigued and experiencing increased snoring and changes in his sleep patterns.  In February 2010, he was formally diagnosed as having obstructive sleep apnea-hypopnea syndrome.  He was found to have some sleeping improvement after using a continuous positive airway pressure (CPAP) machine in July 2010.  His post-service VA treatment records reveal that he has received ongoing treatment for obstructive sleep apnea since that time.  

Additionally, the Veteran's post-service private treatment records show that he was initially treated for erectile dysfunction in January 2010 after he was found to have a diminished libido with some early erectile dysfunction.  He received medication and continued treatment for his erectile dysfunction in September 2010, July 2010, and September 2010.  His post-service VA treatment records also show treatment for erectile dysfunction in December 2011 and January 2012.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for obstructive sleep apnea or erectile dysfunction.  The Veteran's service treatment records are completely silent as to any complaints of or treatment for any of the appealed disorders.  The first post-service complaints of, diagnosis of, or treatment for either disorder was not shown until January 2010.  Finally, there is no evidence of record suggesting a link or nexus between the Veteran's current disorders and his military service.  Although the Veteran filed claims seeking entitlement to service connection for obstructive sleep apnea and erectile dysfunction, neither the Veteran nor his representative ever alleged that his sleep problems and erectile dysfunction began during service.  Likewise, neither the Veteran nor his representative ever offered any statements, testimony, or objective medical evidence establishing that either disorder was caused or aggravated by any period of his active duty service.  Lastly, the Board observes that service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a), which does not include obstructive sleep apnea or erectile dysfunction.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Consequently, there is no competent probative evidence linking the Veteran's current obstructive sleep apnea and erectile dysfunction to his military service. Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the Board must conclude that service connection is not warranted for obstructive sleep apnea and for erectile dysfunction.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to these claims because the preponderance of the evidence is against both claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


